DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et a. (US 2004/0015327) in view of Choi et al. (US 2005/0048432).
 	Regarding claim 1, Sachdeva teaches a method of orthodontic treatment planning comprising: producing a modified digital image comprising modifying a digital picture of a patient taken before orthodontic treatment, at least one of the patient's teeth in the modified digital image being in a new position according to simulated orthodontic treatment (The virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement……. The simulations could be performed as a dynamic simulation, in which the series of changes in tooth position (intermediate positions)…. the simulations could be static, for example, movement of one or more teeth from one position to another is performed; paragraph 0022. The virtual patient model, or some portion thereof, such as data describing a three-dimensional model of the teeth in initial and target or treatment positions, is useful information for generating customized orthodontic appliances for treatment of the patient. The position of the teeth in the initial and desired positions can be used to generate a set of customized brackets…. Alternatively, the initial and final tooth positions can be used to derive data sets representing intermediate tooth positions, which are used to fabricate transparent aligning shells for moving teeth to the final position; paragraphs 0058-0059, and 0061, especially 0061), but does not specifically teach color of the at least one tooth in the new position comprising color from the digital picture taken before orthodontic treatment.  
 	However, in related art, Choi teaches color of the at least one tooth in the new position comprising color from the digital picture taken before orthodontic treatment (In one embodiment for visualizing differences between a virtual treatment plan and a scan taken later during treatment, teeth are colored according to a scale to indicate that the tooth is in a different position or orientation in the new scan; paragraph 0042). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Choi’s teaching about color of the at least one tooth in the new position comprising color from the digital picture taken before orthodontic treatment with Sachdeva’s invention in order to visualize the discrepancies between the original position and correction position (See Choi, paragraph 0066).  
 	Regarding claim 7, the combination of Sachdeva and Choi teach all the claimed elements in claim 1. In addition, Sachdeva teaches the method of claim 1 wherein the digital picture is a frontal picture with the patient smiling (Paragraphs 0022-0023, and 0059).  
 	Regarding claim 17, Sachdeva teaches a method of orthodontic treatment planning comprising: producing a modified digital image comprising modifying a digital picture of a patient taken before orthodontic treatment, at least one tooth in the modified digital image not being visible in the digital picture (The virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement……. The simulations could be performed as a dynamic simulation, in which the series of changes in tooth position (intermediate positions)…. the simulations could be static, for example, movement of one or more teeth from one position to another is performed; paragraph 0022. The virtual patient model, or some portion thereof, such as data describing a three-dimensional model of the teeth in initial and target or treatment positions, is useful information for generating customized orthodontic appliances for treatment of the patient. The position of the teeth in the initial and desired positions can be used to generate a set of customized brackets…. Alternatively, the initial and final tooth positions can be used to derive data sets representing intermediate tooth positions, which are used to fabricate transparent aligning shells for moving teeth to the final position; paragraphs 0058-0059, and 0061, especially 0061), but does not specifically teach, color of the at least one tooth comprising color from the digital picture taken before orthodontic treatment.  
 	However, in related art, Choi teaches color of the at least one tooth comprising color from the digital picture taken before orthodontic treatment (In one embodiment for visualizing differences between a virtual treatment plan and a scan taken later during treatment, teeth are colored according to a scale to indicate that the tooth is in a different position or orientation in the new scan; paragraph 0042). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Choi’s teaching about color of the at least one tooth comprising color from the digital picture taken before orthodontic treatment with Sachdeva’s invention in order to visualize the discrepancies between the original position and correction position (See Choi, paragraph 0066).  
 	Regarding claim 18, the combination of Sachdeva and Choi teach all the claimed elements in claim 17. In addition, Choi teaches the method of claim 17 where producing the modified digital image includes coloring the at least one tooth with color from a tooth in the digital picture nearest the at least one tooth (In one embodiment for visualizing differences between a virtual treatment plan and a scan taken later during treatment, teeth are colored according to a scale to indicate that the tooth is in a different position or orientation in the new scan; paragraph 0042).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et a. (US 2004/0015327) in view of Choi et al. (US 2005/0048432), and further in view of Kerschbaumer et al. (US 2002/0081547). 
 	Regarding claim 2, the combination of Sachdeva and Choi fail to teach the method of claim 1 wherein color of the at least one tooth in the new position is relocated from the digital picture taken before orthodontic treatment according to a pixel correspondence map between the at least one tooth in the digital picture and the at least one tooth in the modified digital image.  
 	However, in related art, Kerschbaumer teaches teach the method of claim 1 wherein color of the at least one tooth in the new position is relocated from the digital picture taken before orthodontic treatment according to a pixel correspondence map between the at least one tooth in the digital picture and the at least one tooth in the modified digital image (Paragraphs 0011 and 0061; Claims 5 and 6).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Kerschbaumer’s teaching about wherein color of the at least one tooth in the new position is relocated from the digital picture taken before orthodontic treatment according to a pixel correspondence map between the at least one tooth in the digital picture and the at least one tooth in the modified digital image with Sachdeva’s and Choi’s invention in order to make contrasting features in the tooth visible in all parts of the picture.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et a. (US 2004/0015327) in view of Choi et al. (US 2005/0048432), and further in view of Cohen et al. (US 2018/0122053). 
 	Regarding claim 6, the combination of Sachdeva and Choi fail to teach the method of claim 1 wherein color in the modified digital image consists of color found in the digital picture taken before orthodontic treatment.  
 	However, in related art, Cohen teaches the method of claim 1 wherein color in the modified digital image consists of color found in the digital picture taken before orthodontic treatment (the system may determine a collection of similar colors across the group of images and modify the similar colors in one or more of the images in the group to be consistent with the similar colors in other images in the group; Paragraphs 0004 and 0036, especially paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Cohen’s teaching about wherein color in the modified digital image consists of color found in the digital picture taken before orthodontic treatment with Sachdeva’s and Choi’s invention in order to prevent visual discernment of a portion of image data in presentation of original image data.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et a. (US 2004/0015327) in view of Choi et al. (US 2005/0048432), and further in view of Joo et al. (WO 2016003255).
 	Regarding claim 8, the combination of Sachdeva and Choi fail to teach the method of claim 1 wherein modifying the digital picture includes modifying at least two digital pictures.  
 	However, in related art, Joo teaches the method of claim 1 wherein modifying the digital picture includes modifying at least two digital pictures (the simulation procedure comprises: (a) combining one or more 3D tooth crown models extracted from the 3D oral surface model and one or more 3D tooth volume models extracted from the 3D head image to generate one or more 3D tooth models (two digital pictures), step; (b) providing a guide that can be applied to the generated 3D teeth models on one side of the screen as a 3D view, displaying the screen except the one side as three fixed views by dividing the screen into three sides, and The stationary view is provided as a front view, a side view, and a tooth chew surface view; Claim 7; Page 36, line 46-page 37, line 6). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Joo’s teaching about wherein modifying the digital picture includes modifying at least two digital pictures with Sachdeva’s and Choi’s invention in order to provide more accurate depth perception.
 	Regarding claim 9, the combination of Sachdeva, Choi, and Joo teach all the claimed elements in claim 8. In addition, Joo teaches the method of claim 8 wherein the at least two digital pictures include a lateral view picture and a frontal view picture (the simulation procedure comprises: (a) combining one or more 3D tooth crown models extracted from the 3D oral surface model and one or more 3D tooth volume models extracted from the 3D head image to generate one or more 3D tooth models (two digital pictures), step; (b) providing a guide that can be applied to the generated 3D teeth models on one side of the screen as a 3D view, displaying the screen except the one side as three fixed views by dividing the screen into three sides, and The stationary view is provided as a front view, a side view (lateral view), and a tooth chew surface view; Claim 7; Page 36, line 46-page 37, line 6).  
 	Regarding claim 11, the combination of Sachdeva and Choi fail to teach the method of claim 1 wherein producing the modified digital image includes changing a facial feature of the patient in the modified digital image relative to the digital picture.  
 	However, in related art, Joo teaches the method of claim 1 wherein producing the modified digital image includes changing a facial feature of the patient in the modified digital image relative to the digital picture (3D head images are examined and diagnosed using various methods, such as acquisition of impressions, analysis of the degree and duration of orthodontic teeth, the treatment plan, and the change of facial appearance according to the movement of teeth through simulation; Page 35, in description of first paragraph. The 3D tooth model generated in step 3 and the 3D face model generated in step 4 are reflected, and the tooth movement and facial appearance change according to the simulation procedure are confirmed by setting or automatically applying step by step; Page 37, lines 7-9). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Joo’s teaching about wherein modifying the digital picture includes modifying at least two digital pictures with Sachdeva’s and Choi’s invention in order to manipulate the transformed images and compare with the original image to see if the results are satisfied or not. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et a. (US 2004/0015327) in view of Choi et al. (US 2005/0048432), and further in view of Fisker et al. (US 2013/0226534).
 	Regarding claim 10, the combination of Sachdeva and Choi fail to teach the method of claim 1 wherein producing the modified digital image includes adding gingiva to the modified digital image at a location at which no gingiva is visible in the digital picture.  
 	However, in related art, Fisker teaches the method of claim 1 wherein producing the modified digital image includes adding gingiva to the modified digital image at a location at which no gingiva is visible in the digital picture (Paragraphs 0094, Fisker teaches he projection of the virtual margin line onto the virtual diagnostic wax-up may involve an alignment of the virtual diagnostic wax-up and the digital 3D representation of the teeth such that the teeth of the virtual diagnostic wax-up are aligned with the digital 3D representation of the set of teeth.  Teeth may be removed virtually and virtual preparations and virtual gingival may be added to the digital 3D representation before or after the alignment). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Fisker’s teaching about wherein modifying includes adding gingiva to the modified digital image at a location at which no gingiva is visible in the digital picture with Sachdeva’s and Choi’s invention in order to obtain e.g. a desired aesthetic appearance as illustrated in FIG. 13g) (See Fisker, Paragraph [0395]). 
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record fails to teach the method of claim 1, further comprising: developing the pixel correspondence map, wherein developing includes: projecting the at least one tooth from a first 3-D digital tooth model to an image plane; projecting the at least one tooth in the new position according to a second 3-D digital model to the image plane; parameterizing each of projections to define two pluralities of elements, one plurality of elements being defined for each of the two projections; relating pixels in the elements of one projection to pixels in the elements in the other projection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yumer et al. (US 2018/0253869), Oh (US 2016/0148413), Cowburn (US 2014/0372084), Kanou et al. (US 2014/0347530), Wong et al. (US 2012/0014572), Dalton et al. (US 2010/0284616), Kim et al. (US 2018/0206939), and Cinader, JR. (US 2010/0260405).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132